Woodward, J.;.
The plaintiff is the beneficiary under a policy of insurance ' issued by the defendant, and the only issue presented upon the. trial was whether the insured, one John F. Williams, was a member in good standing of the defendant order at - the time of his death, and this- depended upon whether a certain assessment, known as No. 346, was paid on or before ten o’clock p. m. of June - 30,1905. This issue was squarely presented by the pleadings; it was submitted to the jury specifically as the only issue presented by the pleadings, and no exception was taken to the charge, and the jury has .found that this assessment .was paid. The evidence to support the verdict is found in the testimony of the plaintiff, the beneficiary, a son of the deceased, and that to tlie' contrary is furnished by one Madden, the. local collector of the defendant. The charge of the learned court distinctly pointed out to the jury the considerations going to the ' credibility of the witnesses, and- it. cannot be said under the circumstances that the verdict is against the evidence or, against the weight of evidence, and ■ this must dispose of the case.. The-appellant urges upon appeal various propositions ■ of law, well founded, no doubt, but they have nothing whatever to do with the issue presented to the jury by the acquiescence of both parties, and appellate courts are confined to the review of questions presented by the record.' The judgment and order appealed from should be affirmed, with costs. Present — Woodward, Jenks, Hooker, Gaynor and Rich, JJ. Judgment and order unanimously affirmed, with costs.